 


109 HR 2655 IH: Section 8 Voucher Residential Screening Committees Act
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2655 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To establish neighborhood review committees to advise public housing agencies regarding the enforcement of laws and regulations governing assistance provided under tenant-based rental assistance programs. 
 
 
1.Short titleThis Act may be cited as the Section 8 Voucher Residential Screening Committees Act. 
2.Neighborhood review committees 
(a)In generalSection 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) is amended by inserting after subsection (k) the following new subsection: 
 
(l)Neighborhood review committees 
(1)EstablishmentEach public housing agency that administers tenant-based assistance under subsection (b) or (o) of this section shall establish and maintain a neighborhood review committee (in this subsection referred to as the committee). The committee shall consist of not less than 3 and not more than 6 individuals, who shall be appointed by the public housing agency and shall include not less than 3 individuals who are not, directly or indirectly, recipients of housing assistance under this section or any other housing assistance provided by the Federal Government or any State or local government (not including single family mortgage insurance provided under title II of the National Housing Act). The members of the committee shall be residents of the jurisdiction served by the agency. Members of the committee shall serve for terms of not more than 2 years and there shall be no limit to the number of terms that any member may serve. 
(2)FunctionsThe committee shall obtain and review information referred to in paragraphs (3) and (4) for the purpose of advising the public housing agency regarding enforcement of laws and regulations governing assistance provided under the tenant-based rental assistance programs under this section and assisting the agency to enforce such laws and regulations. 
(3)Availability of records regarding assisted families 
(A)In generalNotwithstanding any other provision of Federal or State law (including any law regarding confidentiality of such information), the committee for a public housing agency may obtain any of the following records and information relating to any member of a household on whose behalf tenant-based assistance under subsection (b) or (o) of this section is provided and who resides within the jurisdiction of the agency: 
(i)Criminal conviction, arrest, and activity records from any law enforcement agency. 
(ii)Police reports. 
(iii)Juvenile arrest and punishment records. 
(iv)References and reports of past or present lessors. 
(v)Records of civil actions filed against the member and any related judgments, settlements, or other dispositions. 
(vi)Any other information reasonably related to the procurement of information described in this paragraph.  
(B)Applicability and noticeThis paragraph shall apply with respect to any member of any household on whose behalf such tenant-based assistance is provided after the date on which the regulations implementing this subsection take effect. A public housing agency shall provide written notice to each applicant for tenant-based assistance from the agency of the effect of the provisions of this paragraph on the applicant's rights to confidentiality of information described in this paragraph. 
(4)Availability of records regarding landlords 
(A)In generalNotwithstanding any other provision of Federal or State law (including any law regarding confidentiality of such information), the committee for a public housing agency may obtain any of the following records and information relating to any owner of a dwelling unit located within the jurisdiction of the agency for which assistance payments are made under subsection (b) or (o) of this section: 
(i)Criminal conviction, arrest, and activity records from any law enforcement agency. 
(ii)Police reports. 
(iii)Citations, convictions, fines, or judgments for violations of any laws, regulations, standards, or codes relating to housing quality or habitability. 
(iv)Complaints, grievances, or actions filed by any current or former tenants, and any records of any related judgments, settlements, or other dispositions. 
(v)Any other information reasonably related to the procurement of information described in this paragraph.  
(B)ApplicabilityThis paragraph shall apply with respect to any owner of an assisted dwelling unit for which assistance payments are made after the date on which the regulations implementing this subsection take effect. 
(5)PenaltyAny person who obtains or uses information under this subsection for purposes other than those described in paragraph (2), or discloses such information in any manner to any individual not authorized under law to receive such information, shall be imprisoned not more than one year and fined not more than $10,000 (and such offense is hereby exempted from the applicability of the fine provided under section 3571 of title 18, United States Code), or both.. 
(b)RegulationsThe Secretary of Housing and Urban Development shall issue any regulations necessary to carry out the amendment made by subsection (a) not later than the expiration of the 12-month period beginning on the date of the enactment of this Act, and such regulations shall take effect not later than the expiration of the 90-day period beginning upon such issuance. 
 
